[Cite as State v. Kimpel, 2020-Ohio-1158.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                   WILLIAMS COUNTY


State of Ohio                                         Court of Appeals No. WM-19-010

       Appellee                                       Trial Court No. 99 CR 105

v.

Kevin D. Kimpel                                       DECISION AND JUDGMENT

       Appellant                                      Decided: March 27, 2020

                                                *****

       Katherine J. Zartman, Williams County Prosecuting Attorney, for appellee.

       Clayton J. Crates, for appellant.

                                                *****

       ZMUDA, P.J.

                                            I. Introduction

       {¶ 1} Appellant, Kevin Kimpel, appeals the judgment of the Williams County

Court of Common Pleas, denying his “Motion to Terminate Driving Suspension.” For

the reasons that follow, we affirm.
                          A. Facts and Procedural Background

        {¶ 2} On July 21, 1999, appellant was indicted on one count of aggravated

vehicular homicide in violation of R.C. 2903.06(A), a felony of the third degree, and one

count of driving while under the influence of alcohol or drugs in violation of R.C.

4511.19(A)(1), a misdemeanor of the first degree. Four months later, on November 8,

1999, appellant entered plea of no contest to the two counts contained in the indictment.

The court accepted appellant’s plea, found him guilty of the charges, and set the matter

for sentencing.

        {¶ 3} On January 5, 2000, appellant was sentenced to four years in prison for

aggravated vehicular homicide and six months in prison for driving while under the

influence of alcohol or drugs. The court ordered the sentences served concurrently for a

total sentence of four years. Additionally, the court indicated the following in its

sentencing entry: “The defendant was under the influence of alcohol at the time of the

offense and therefore it is ORDERED that the defendant’s driver’s license is suspended

for life.”

        {¶ 4} After serving a portion of his four-year sentence, appellant filed a motion for

judicial release on January 16, 2001. On March 16, 2001, the trial court granted

appellant’s motion, thereby granting appellant judicial release and placing him on

community control. On April 18, 2001, the state filed a motion to revoke community

control, in which it alleged that appellant violated the terms of his community control by



2.
using marijuana. Appellant subsequently admitted to violating the terms of his

community control, and the trial court reinstated its prison sentence on April 23, 2001.

       {¶ 5} On March 31, 2006, appellant filed a motion to modify the lifetime

suspension of his driver’s license. Having completed his prison sentence and applicable

community control sanction at this point, appellant argued that he should be permitted to

have his driver’s license privileges reinstated because his employment prospects “would

be greatly aided if he was given the right to apply for a driver’s license.” In its

memorandum in opposition to appellant’s motion, the state contended that appellant’s

reinstatement request should be denied as there was no statutory basis for the relief

requested. The court agreed with the state, and summarily denied appellant’s motion

without a hearing on April 17, 2006.

       {¶ 6} Almost ten years later, appellant filed a subsequent motion for occupational

driving privileges. Once again, the state opposed appellant’s motion, arguing that

appellant “[had] not yet paid his debt to society or to the family of Tonya Crisenberry.

Defendant’s course of conduct since Ms. Crisenberry’s tragic death has been anything but

exemplary.” The state went on to recount appellant’s subsequent criminal history, which

included convictions for felony domestic violence, attempted aggravated burglary, and

aggravated assault in 2007.

       {¶ 7} Appellant’s motion came before the trial court for a hearing on March 10,

2016. At the hearing, the parties stipulated to the preparation of a report from a probation

officer to the court on the issue of appellant’s eligibility for restoration of occupational

driving privileges. According to the court’s entry following the hearing, the matter

3.
would be decisional upon the filing of the report “without further hearing.” Thereafter,

on March 25, 2016, the court issued its decision granting appellant’s motion and allowing

appellant limited occupational driving privileges.

       {¶ 8} On July 2, 2018, appellant filed a motion to terminate or modify the lifetime

suspension of his driver’s license under R.C. 4510.54, a statute that was enacted in 2004

and therefore was not in existence at the time of appellant’s convictions for aggravated

vehicular homicide and driving while under the influence of alcohol or drugs. Asserting

that he was in compliance with the terms of his occupational driving privileges and had

satisfied the criteria for reinstatement of his driver’s license under R.C. 4510.54,

appellant requested the termination of his lifetime suspension.

       {¶ 9} Upon receipt of appellant’s motion, the trial court set the matter for hearing.

At the start of the hearing, however, appellant made an oral motion to withdraw his

motion, which was granted by the trial court. The record does not disclose the basis of

this withdrawal.

       {¶ 10} On March 13, 2019, appellant filed a second motion to terminate the

lifetime suspension of his driver’s license. Appellant second motion reiterated the same

arguments raised in his July 2, 2018 motion. On March 19, 2019, the state responded

with a memorandum in opposition to appellant’s motion. In its memorandum, the state

contended that appellant’s felonious criminal activity subsequent to his convictions for

aggravated vehicular homicide and driving while under the influence of alcohol or drugs

disqualified him from eligibility for reinstatement of his driver’s license under R.C.

4510.54(A)(1)(a)(i). Specifically, the state noted that appellant has been convicted of

4.
four felonies in eleven years, the most recent being a felony domestic violence conviction

in 2017, as well as a moving violation (speeding) in 2015.

       {¶ 11} The trial court held a hearing on appellant’s motion on May 13, 2019.

Appellant testified at the hearing, recounting the substance abuse treatment that he has

completed since his release from prison. At the conclusion of the hearing, the court took

the matter under advisement.

       {¶ 12} The court issued its decision on appellant’s motion on May 31, 2019. In its

decision, the court denied appellant’s motion, finding that appellant’s “violations of the

law in 2007 (domestic violence, attempted burglary and aggravated assault) and in 2017

(domestic violence), still causes concern.” It is from this decision that appellant now

appeals.

                                 B. Assignment of Error

       {¶ 13} On appeal, appellant presents the following assignment of error for our

review:

              The Trial Court’s Denial of Appellant’s Motion to Terminate

       Driving Suspension was an Abuse of Discretion.

                                       II. Analysis

       {¶ 14} In appellant’s sole assignment of error, he contends that the trial court

abused its discretion by denying his motion to terminate his lifetime driving suspension.

       {¶ 15} “[T]he General Assembly has carved out two procedures by which drivers

under license suspensions may seek to drive and has given them distinct labels. One

procedure allows limited driving privileges. R.C. 4510.021 and related statutes. The

5.
other allows termination or modification of the suspension. R.C. 4510.54.” State v.

Manocchio, 138 Ohio St.3d 292, 2014-Ohio-785, 6 N.E.3d 47, ¶ 18. The statute at issue

here, R.C. 4510.54, “sets forth the process by which an offender who is under a lifetime

driver’s license suspension can seek reinstatement.” State v. Varholick, 2017-Ohio-9181,

103 N.E.3d 242, ¶ 15 (8th Dist.).

      {¶ 16} R.C. 4510.54 provides, in relevant part:

             (A) Except as provided in division (F) of this section, a person

      whose driver's or commercial driver's license has been suspended for life

      under a class one suspension or as otherwise provided by law or has been

      suspended for a period in excess of fifteen years under a class two

      suspension may file a motion with the sentencing court for modification or

      termination of the suspension. The person filing the motion shall

      demonstrate all of the following:

             (1)(a) If the person’s license was suspended as a result of the person

      pleading guilty to or being convicted of a felony, at least fifteen years have

      elapsed since the suspension began * * *, and, for the past fifteen years, the

      person has not been found guilty of any of the following:

             (i) A felony;

             (ii) An offense involving a moving violation under federal law, the

      law of this state, or the law of any of its political subdivisions;

             (iii) A violation of a suspension under this chapter or a substantially

      equivalent municipal ordinance.

6.
            ***

            (2) The person has proof of financial responsibility, a policy of

     liability insurance in effect that meets the minimum standard set forth in

     section 4509.51 of the Revised Code, or proof, to the satisfaction of the

     registrar of motor vehicles, that the person is able to respond in damages in

     an amount at least equal to the minimum amounts specified in that section.

            (3) If the suspension was imposed because the person was under the

     influence of alcohol, a drug of abuse, or combination of them at the time of

     the offense or because at the time of the offense the person's whole blood,

     blood serum or plasma, breath, or urine contained at least the concentration

     of alcohol specified in division (A)(1)(b), (c), (d), or (e) of section 4511.19

     of the Revised Code or at least the concentration of a listed controlled

     substance or a listed metabolite of a controlled substance specified in

     division (A)(1)(j) of section 4511.19 of the Revised Code, all of the

     following apply to the person:

            (a) The person successfully completed an alcohol, drug, or alcohol

     and drug treatment program.

            (b) The person has not abused alcohol or other drugs for a period

     satisfactory to the court.

            (c) For the past fifteen years, the person has not been found guilty of

     any alcohol-related or drug-related offense.

            ***

7.
             (D) At any hearing under this section, the person who seeks

      modification or termination of the suspension has the burden to

      demonstrate, under oath, that the person meets the requirements of division

      (A) of this section. At the hearing, the court shall afford the offender or the

      offender’s counsel an opportunity to present oral or written information

      relevant to the motion. The court shall afford a similar opportunity to

      provide relevant information to the prosecuting attorney and the victim or

      victim's representative.

             Before ruling on the motion, the court shall take into account the

      person’s driving record, the nature of the offense that led to the suspension,

      and the impact of the offense on any victim. In addition, if the offender is

      eligible for modification or termination of the suspension under division

      (A)(1)(a) of this section, the court shall consider whether the person

      committed any other offense while under suspension and determine

      whether the offense is relevant to a determination under this section. The

      court may modify or terminate the suspension subject to any considerations

      it considers proper if it finds that allowing the person to drive is not likely

      to present a danger to the public. After the court makes a ruling on a

      motion filed under this section, the prosecuting attorney shall notify the

      victim or the victim's representative of the court’s ruling.

      {¶ 17} In this case, the trial court denied appellant’s motion based upon R.C.

4510.54(A)(1)(a) and the fact that appellant had committed several felonies and one

8.
moving violation during the relevant 15-year time period set forth in the statute.

Appellant contends that the trial court erred, because he believes that R.C.

4510.54(A)(1)(a) is inapplicable here.1 According to appellant, the trial court’s lifetime

suspension of his driver’s license “was not imposed because it is a felony, it was imposed

because the court made the finding that he ‘was under the influence of alcohol at the time

of the offense.’” Our review of the language of R.C. 5410.54(A) and the record does not

support appellant’s conclusion.

       {¶ 18} Notably, the express language of R.C. 5410.54(A) demands that a movant

must establish compliance with all of the requirements set forth in subsections (A)(1),

(A)(2), and (A)(3). Appellant misreads the statute in the disjunctive, as though

application of subsection (A)(3) operates to the exclusion of subsection (A)(1). However,

the plain language of the statute demands the application of all subsections under R.C.

5410.54(A), and therefore an applicant must satisfy all subsections to be eligible for

termination of a lifetime driver’s license suspension.

       {¶ 19} Moreover, appellant’s lifetime suspension clearly arose under his

conviction for aggravated vehicular homicide under R.C. 2903.06, not under his




1
  Appellant also contends that the trial court erred when it implicitly misunderstood that
appellant will have future opportunities to motion the court for termination of his driver’s
license suspension. Based upon our review of the trial court’s decision, it is unclear
whether the trial court believed that appellant could file subsequent motions under R.C.
5410.54. Nonetheless, we do not reach this argument, because we find that the trial court
properly denied appellant’s motion in light of appellant’s criminal record.
9.
conviction for driving while under the influence of alcohol or drugs. The version of R.C.

2903.06 in effect at the time of appellant’s conviction provided, in relevant part:

               (A) No person, while operating or participating in the operation of a

       motor vehicle, motorcycle, snowmobile, locomotive, watercraft, or aircraft,

       shall recklessly cause the death of another.

               (B) Whoever violates this section is guilty of aggravated vehicular

       homicide, a felony of the third degree. * * *

               If the jury or judge as trier of fact finds that the offender was under

       the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse, at

       the time of the commission of the offense, then the offender’s driver’s or

       commercial driver’s license or permit or nonresident operating privilege

       shall be permanently revoked pursuant to section 4507.16 of the Revised

       Code.

       {¶ 20} The foregoing language establishes that appellant’s lifetime driver’s license

suspension was a consequence of his aggravated vehicular homicide conviction, as urged

by the state and held by the trial court. Indeed, the lifetime suspension was required by

the statute. Notably, aggravated vehicular homicide was a felony of the third degree at

the time of appellant’s conviction.

       {¶ 21} Because appellant’s license was suspended as a result of his commission of

aggravated vehicular homicide, a felony, appellant must establish that he meets the

requirements of R.C. 4510.54(A)(1)(a). Specifically, appellant must establish that he has

not been found guilty of any felonies or moving violations in the past 15 years. Over the

10.
past 15 years, appellant has been convicted of several felonies, including a conviction for

felony domestic violence in 2017, and one moving violation. As such, appellant cannot

carry his burden, under R.C. 4510.54(D), of establishing that he meets the requirements

of R.C. 4510.54(A)(1)(a).

       {¶ 22} In light of the foregoing, we find that the trial court properly denied

appellant’s motion to terminate his driving suspension. Accordingly, appellant’s sole

assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 23} In light of the foregoing, the judgment of the Williams County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                       Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Arlene Singer, J.                               _______________________________
                                                            JUDGE
Christine E. Mayle, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.


11.